DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              TINA ROSEN,
                                Petitioner,

                                     v.

                            JASON MCCOBB,
                              Respondent.

                              No. 4D15-3355

                              [May 18, 2016]

   Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 502014CA007117XXXXMB.

  Kara Berard Rockenbach of Methe & Rockenbach, P.A., West Palm
Beach, for petitioner.

   John A. Willis of Willis Law, P.A., Boca Raton and Steven M. Goldsmith
of Steven M. Goldsmith, P.A., Boca Raton, for respondent.

PER CURIAM.

   The defendant petitions this Court for a writ of certiorari, challenging
an order that overruled her objections to net worth interrogatories and
requests to produce. 1 We grant the petition in part and deny in part.

    Following an altercation, the plaintiff filed a personal injury action
alleging claims for assault and both intentional and negligent infliction of
severe emotional distress. The defendant counterclaimed for unjust
enrichment and civil battery. The trial court granted a motion for leave to
add a punitive damages claim.

   The plaintiff then served the defendant with a request to produce
documents concerning her net worth. The defendant responded and
objected to paragraphs 4, 6, 8-10, 12-14, 16, 19-21, 23-31, and 33-34,
arguing the plaintiff sought financial information of third parties in

1 The petition is limited to the request for production and raises no issue
regarding the interrogatories.
violation of their privacy rights. The plaintiff also propounded net worth
interrogatories. The defendant lodged similar objections because the
requested information included assets held both by her individually and
jointly with her husband.

   The trial court heard the objections and entered an order overruling
them and directing the defendant to answer all outstanding net worth
discovery in thirty days. From this order, the defendant seeks certiorari
review. The trial court stayed the proceedings pending the disposition of
the petition.

   We issued an order to show cause regarding the following requests for
production:

      4. Copies of any and all bank statements received by the
      [d]efendant from January, 2012 through the present.

      6. All passbooks or certificates of deposit or copies thereof for
      any savings account or certificates of deposit which you have
      maintained in any bank or savings institution during the last
      3 years to date hereof.

      7. All bank statements for every checking account on which
      you have been authorized to write checks during the last 3
      years to date hereof.

      9. A copy of the trust instrument for any trust for which you
      are a trustee or beneficiary or were a trustee or beneficiary in
      the last 3 years to date hereof.

      12. All insurance policies on your life which are presently in
      force, whether owned by you or any corporation in which you
      are an officer, director or stockholder or employee.

      16. All correspondence, promissory notes, contracts or other
      writings, or copies hereof which show or document any
      monies which you presently owe to any other person or
      monies you owe to any other person regardless of whether said
      monies are still due and owing, during the past 3 years to date
      hereof.

      26. Copies of all applications for credit or loans from any
      bank, credit union, lending institution, issuer of credit cards


                                     2
      and any financial statements prepared by or on your behalf
      within the past 3 years to date hereof.

      28. Copies of any corporate tax returns for all corporations in
      which you were or are a stockholder during any part of the
      years 2012 through 2014 inclusive.

      29. Copies of any partnership tax returns filed by you or on
      your behalf in the last 3 years to date hereof.

Having received a response, we now grant the petition in part.

   To succeed in obtaining a writ of certiorari, the petitioner must
demonstrate a departure from the essential requirements of law resulting
in material harm of an irreparable nature. Allstate Ins. Co. v. Total Rehab
& Med. Ctrs., Inc., 123 So. 3d 1162, 1163 (Fla. 4th DCA 2013). Where “a
discovery order potentially requires the disclosure of personal information
subject to privacy restrictions on dissemination, including names and
addresses of non-parties to a lawsuit,” irreparable harm exists. Sovereign
Healthcare of Port St. Lucie, LLC v. Fernandes, 132 So. 3d 855, 857 (Fla.
4th DCA 2013).

   The privacy right of non-parties arises from Article 1, section 23 of the
Florida Constitution. Florida also recognizes a party’s right to discover
financial information when related to issues in the case. Bd. of Trs. of the
Internal Improvement Tr. Fund v. Am. Educ. Enters., LLC, 99 So. 3d 450,
457–58 (Fla. 2012). We recognize the trial court’s “broad discretion in
controlling discovery and in balancing ‘the right to privacy and the right to
know.’” Elsner v. E-Commerce Coffee Club, 126 So. 3d 1261, 1263 (Fla.
4th DCA 2013) (quoting Friedman v. Heart Inst. of Port St. Lucie, Inc., 863
So. 2d 189, 194 (Fla. 2003)).

    The defendant argues that the trial court’s order compelling financial
discovery, including information related to her non-party husband,
constitutes an abuse of discretion.           She is willing to produce
documentation and information on her interests in individually owned and
jointly-owned assets. But, she argues the plaintiff failed to demonstrate a
relevant or compelling reason to order discovery of her husband’s private
financial net worth information. She further argues the court should have
conducted an in camera inspection to determine whether the documents
are relevant to her financial interests and the punitive damages claim.

   The defendant agrees that requests 28 and 29 are overbroad and “might
result in the production of documents that do not necessarily relate to the

                                     3
defendant’s net worth.” He suggests that the requests were aimed at the
returns of closely-held corporations and partnerships which the plaintiff
either owned individually or jointly with her husband. We therefore grant
the petition as to requests 28 and 29.

    We further grant the petition as to request 4 because it broadly requests
“[c]opies of any and all bank statements received by the [d]efendant from
January, 2012 through the present.” (Emphasis added). The issue here
is the plaintiff’s assets, not what bank statements she received in the mail
or otherwise. We therefore grant the petition as to request 4.

    We have previously rejected a per se rule that an in camera inspection
is required before ruling on a discovery objection. Elsner, 126 So. 3d at
1264. Elsner construed the law to require an evidentiary hearing only
where there was no evidence to support the relevance of the discovery
sought. Id. at 1263. Such an inspection would not be required here
because relevance has already been established.

   In conclusion, we deny the petition for certiorari with respect to
production of documents paragraphs 1-3, 5-27, and 30-34. We grant the
petition with respect to paragraphs 4, 28, and 29.

   Petition granted in part; denied in part.

TAYLOR, MAY and FORST, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                      4